Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 4, 1974, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree (two counts) and burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of fact have been raised on this appeal. The District Attorney candidly concedes, and we agree, that the prosecutor, in the course of his summation, made a number of remarks which deprived defendant of a fair trial. In view of this determination, we have not reached the other questions raised by defendant. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.